Per Curiam.

The practice of the mayor’s court, in obliging the amount of the verdict to be brought into court on a motion for a new trial, has never been *153adopted here. The insolvency bf the bail,* is certainly hot a sufficient ground to induce us to make such an order; and a copy of the affirmation, respecting the defendant’s circumstances* has never been served on him ; of that, therefore, we can take no notice.† But, let it be understood, we do not mean to say, that had it been otherwise, we would have , , . granted the motion.
Rule refused.

See Gillespie ads. Pfister and M'Comb,ante, p. 120.


 Card ads-Fitzroy and on. ante, p. 69. See also Grove ads. that supplementary affibut those in answer, can"eived,6